Citation Nr: 0933390	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-33 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date for an award of dependency 
and indemnity compensation (DIC) prior to October 31, 2006.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945, and died in September 1984.  He was a prisoner of war.  
The Veteran died in September 1984.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Regional Office (RO) that granted the appellant's claim for 
service connection for the cause of the Veteran's death.  An 
effective date of November 2007 was assigned.  The appellant 
disagreed with the effective date of the award.  
Subsequently, the effective date was amended to October 31, 
2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 1984 of a stroke.

2.  The appellant submitted a claim for DIC on October 31, 
2007.  


CONCLUSION OF LAW

The criteria for an effective date for an award of DIC prior 
to October 31, 2006 have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

In addition, the Board points out that there are some claims 
to which VCAA does not apply.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  One such claim is where, as here, 
there is no dispute as to the facts, and the law is 
dispositive.  Mason v. Principi, 16 Vet. App. 129.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, with 
respect to the claim for an earlier effective date for the 
award of DIC, the Board concludes that no further action is 
necessary under the VCAA, since all evidence needed to 
adjudicate the claim is of record.

Analysis

Generally, and except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
DIC based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A claim for DIC, for service-connected death after separation 
from service, is one of the excepted categories.  38 U.S.C.A. 
§ 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  With these type 
claims, when the claim is received within one year of the 
initial report of actual death, the appropriate effective 
date shall be the first day of the month in which the death 
occurred.  Id.  Otherwise, the date of receipt of the DIC 
claim is the effective date.

An earlier effective date may potentially be granted based on 
a change of law or Department of Veterans Affairs issue.  
Under 38 C.F.R. § 3.114(a) where pension, compensation, 
dependency and indemnity compensation, or a monetary 
allowance under 38 U.S.C. chapter 18 for an individual who is 
a child of a Vietnam veteran is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  Where 
pension, compensation, dependency and indemnity compensation, 
or a monetary allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam veteran is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a).

The appellant asserts that an earlier effective date is 
warranted for an award of DIC.  She argues that the effective 
date should be September 1984, the date of the Veteran's 
death.  She maintains that she filed a claim with the Social 
Security Administration at that time and that this was also a 
claim for VA benefits.  

The death certificate reveals that the Veteran died of a 
stroke in September 1984.  Since he was a prisoner of war, 
service connection for the cause of the veteran's death was 
granted by the RO in December 2007.  The Board notes that 
stroke was added to the list of diseases for which service 
connection on a presumptive basis shall be granted for a 
prisoner of war effective October 7, 2004.  Since the 
appellant's informal claim for DIC was received on October 
31, 2007, the RO ultimately assigned October 31, 2006 as the 
effective date of the award of DIC.  The appellant's claim 
was received more than one year after the liberalizing law.  
Thus, October 31, 2006 is the proper effective date and there 
is no basis on which an earlier effective date may be 
assigned.  

The appellant's attorney argues that since the appellant 
filed a claim with the Social Security Administration in 1984 
following the Veteran's death, this constituted a claim for 
VA benefits and that, therefore, the effective date of the 
award of DIC should be retroactive to the date of the 
Veteran's death.  He submitted a copy of a decision of the 
United States Court of Appeal for Veterans Claims (Court) in 
supports of the appellant's claim.  The Court's decision in 
that matter does not mandate a decision that is favorable to 
the appellant.  In this case, at the time of the Veteran's 
death, a stroke was not considered to be a presumptive 
disease and, therefore, service connection for the cause of 
the veteran's death would not have been granted at that time.  
This distinguishes this case from the Court's decision the 
attorney submitted.  It is simply not relevant in this case 
that the claim filed with the Social Security Administration 
might have been deemed a claim for VA benefits.

In summary, the appellant filed her claim for DIC on October 
31, 2006, more than one year after the Veteran's death, and 
more than one year after the liberalizing law regarding 
presumptive service connection for strokes for former 
prisoners of war became effective.  While the Board is 
sympathetic to the appellant, there is no basis in law to 
permit an effective date earlier than the one assigned, and 
the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (Where the law and not the evidence is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.).


ORDER

An effective date for an award of DIC prior to October 31, 
2006 is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


